DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
Claims 29-40 are pending and presented for examination.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly 
1.	Claims 29-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (“Plasma Polymerization of Styrene with Controlled Particle Energy”, reference is made to the article provided by applicants) in view of Topping et al. (U.S. PGPUB No. 2011/0217477) and Tamagaki et al. (WO 2012/081171 of which U.S. PGPUB No. 2013/0269610 is referred to as an English translation).

I.	Regarding claims 29, 30 and 33, Chen teaches an apparatus comprising: a support arranged to hold a substrate (Substrate Holder, Figure 1); a plasma generator arranged to generate plasma (Figure 1); an electrode which attracts the positive ions from the plasma and moves them towards the substrate in the form of an ion flux for polymerizing a radiation curable coating on the substrate (abstract, Figure 1 and underlined section, page 1266).  Chen additionally teaches a gas delivery system arranged to deliver a primary gas from which the plasma is generated (Figure 1).  However, Chen fails to teach the cylindrical drum arranged to move the substrate, a delivery device as claimed, a magnet array, the gas delivery system arranged to deliver one or more further gases, the drum defining an electrode or the ion flux having an energy as claimed.
First, Topping teaches a similar process (abstract and 0049), with the use of negative ions (an electron flux), to polymerize a coating on a substrate (abstract and 0049).  Topping also 
Second, Tamagaki teaches a similar plasma deposition apparatus wherein the cylindrical drum defines an electrode (0028) and the magnet array is disposed within the drum (elements 16-18, Figure 7).  Tamagaki further teaches the magnet array comprising a first magnet assembly that consists of one magnet and defines a closed loop race track that comprises first, second, and potentially more race track portions that are circumferentially spaced apart from each other on the surface of the drum (Figure 7, note that the claims allow for multiple magnet assemblies each 

II.	Regarding claims 31 and 32, Chen in view of Topping and Tamagaki teach all the critical limitations of claim 29, but fail to teach the apparatus arranged to provide a unit energy dose of no greater than 15 J/cm2 or a dwell time of no greater than 5 minutes.  However, Topping does teach that their apparatus can perform at high line speeds (0016).  Furthermore, the energy dose and dwell time are result-effective variables that will alter the degree of cure of the final product, and will need to be adjusted based on the precursor utilized.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose the instantly claimed ranges through process optimization, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  See In re Boesch, 205 USPQ 215 (CCPA 1980).  

2.	Claims 34-39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Topping in view of Tamagaki.


	However, Tamagaki teaches a similar plasma deposition apparatus wherein the drum defines an electrode (0028) and the magnet array is disposed within the drum (elements 16-18, Figure 7).  Tamagaki further teaches the magnet array comprising a first magnet assembly that consists of one magnet and defines a closed loop race track that comprises first, second, and potentially more race track portions that are circumferentially spaced apart from each other on the surface of the drum (Figure 7, note that the claims allow for multiple magnet assemblies each comprising a single magnet to make up the magnet array).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Topping's apparatus to have the drum define an electrode and the magnetic array disposed inside of the drum and defining several spaced apart race track portions as disclosed by 
	
II.	Regarding claim 35 and 36, Topping in view of Tamagaki teach all the limitations of claim 34 (see above) including the magnet array comprising further magnets to define further race track portions (see above), but fail to teach the surface regions/race track portions spaced apart by at least 20 mm. However, the Examiner contends that the distance is a result-effective variable.  Altering the distance on the drum where the spaced apart depositions take place will alter the deposition rate and uniformity of the deposition.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose the instantly claimed range through process optimization, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  See In re Boesch, 205 USPQ 215 (CCPA 1980). 

3.	Claim 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Topping.

	Regarding claim 40, Chen teaches an apparatus comprising: a support arranged to hold a substrate (Substrate Holder, Figure 1); a plasma generator arranged to generate plasma (Figure 1); an anode and cathode wherein one is arranged to bias ions within the plasma towards the substrate (Figure 1, page 1266) which attracts the positive ions from the plasma and moves them towards the substrate in the form of an ion flux for polymerizing a radiation curable coating on 
First, Topping teaches a similar process (abstract and 0049), with the use of negative ions (an electron flux), to polymerize a coating on a substrate (abstract and 0049).  Topping also teaches an apparatus comprising: a cylindrical drum arranged to rotate to support and transport a substrate (element 10, Figure 2); a plasma generator arranged to generate a plasma (element 6, Figure 2); a delivery device arranged to deliver radiation curable material towards the cylindrical drum to the substrate such that the material condenses on the substrate (element 5, Figure 8); an electrode arranged to bias ions within the plasma towards the substrate (0015) to form an ion flux with an energy as claimed (abstract); and a magnet array arranged to spatially define the plasma (Figure 4).  Topping further teaches a gas delivery system arranged to deliver a primary and secondary gas as claimed (0036 and Example 3).  Topping further teaches the substrate placed on the drum arranged to transport the substrate and the use of an ion flux with an energy as claimed (see above).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chen’s apparatus by utilizing a cylindrical drum arranged to transport a moving substrate and using an ion flux with the claimed energy range.  One would have been motivated to make this modification to increase efficiency by allowing rapid processing of multiple substrates and Topping teaches a proper flux that prevents over-curing or under-curing (0005).
prima facie evidence obviousness. See In reJapikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (Claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because shifting the position of the starting switch would not have modified the operation of the device.); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice).

Conclusion
	Claims 29-40 are pending.
	Claims 29-40 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S WALTERS JR whose telephone number is (571)270-5351.  The examiner can normally be reached on Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT S WALTERS JR/
April 26, 2021Primary Examiner, Art Unit 1796